PER CURIAM:
Claimants, the owners of a 1991 Pontiac Grand Am, brought this action to recover damages to their automobile which occurred on February 12,1994, when claimant, Beth Hensley, was driving from Chapmanville to Delbarton.
The evidence adduced at the hearing of this claim established that Mrs. Hensley was driving through Holden, Logan County, on W.Va. Route 119, a two-lane road. Her automobile went into a “humongous pothole”, which she was unable to miss because a coal truck was approaching in the opposite lane. After claimant’s incident, she noticed certain individuals placing a steel plate over the hole. The speed limit in this are is 40 miles per hour, and she estimated that she was driving at approximately 37 miles per hour. She attempted to miss the hole by driving to the right, but the left front and left rear tires went into the hole. She described the hole as being approximately one and one-half dep. She had to replace both tires at a cost of $114.48.
Evidence provided by the respondent indicated that a drain had collapsed beneath the road, and the steel plate had been placed over the hole as a temporary measure by a contractor performing construction work for the respondent on Corridor G, adjacent to the scene of the accident.
The Court is of the opinion that the respondent had no notice that the road surface would collapse. The temporary measure taken to protect the public was taken without respondent’s knowledge. As there was no notice to the respondent as to the defect in the road, although large and dangerous, the Court is of the opinion to and must deny this claim.
Claim disallowed.